

113 HR 2655 : Lawsuit Abuse Reduction Act of 2013
U.S. House of Representatives
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2655IN THE SENATE OF THE UNITED STATESNovember 18, 2013Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend Rule 11 of the Federal Rules of Civil Procedure to improve attorney accountability, and for other purposes.1.Short titleThis Act may be cited as the Lawsuit Abuse Reduction Act of 2013.2.Attorney accountability(a)Sanctions under rule 11Rule 11(c) of the Federal Rules of Civil Procedure is amended—(1)in paragraph (1), by striking may and inserting shall;(2)in paragraph (2), by striking Rule 5 and all that follows through motion. and inserting Rule 5.; and(3)in paragraph (4), by striking situated and all that follows through the end of the paragraph and inserting situated, and to compensate the parties that were injured by such conduct. Subject to the limitations in paragraph (5), the sanction shall consist of an order to pay to the party or parties the amount of the reasonable expenses incurred as a direct result of the violation, including reasonable attorneys’ fees and costs. The court may also impose additional appropriate sanctions, such as striking the pleadings, dismissing the suit, or other directives of a nonmonetary nature, or, if warranted for effective deterrence, an order directing payment of a penalty into the court..(b)Rule of constructionNothing in this Act or an amendment made by this Act shall be construed to bar or impede the assertion or development of new claims, defenses, or remedies under Federal, State, or local laws, including civil rights laws, or under the Constitution of the United States.Passed the House of Representatives November 14, 2013.Karen L. Haas,Clerk.